DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 22, 32, 42, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low molecular weight" in claims 13, 22, 32, and 42 is a relative term which renders the claim indefinite.  The term "low molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the sake of examination, the any cured silicone compound is taken as having the claimed property.
Claim 32 recites “low molecular weight lea” which is ambiguous as the term “lea” is unclear.  
Claim 43 recites “bimodal molecular weight distribution, as” which is ambiguous as the statement is incomplete.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1 – 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brown, Jr. et al. (US 4,005,023) or, in the alternative, under 35 U.S.C. 103 as obvious over Brown, Jr. et al. (US 4,005,023)
In regards to claim 1, Brown teaches silicone fluid useful as a hydraulic fluids such as brake fluid (abstract).  The composition comprises 60 to 95% of base fluid and from about 5 to 40% of water-tolerance additives including rubber swell additives, antioxidants and other additives (column 3 lines 4 – 19).  The composition can comprise a silane ester (silicone) as water-tolerance additive such as those well known in the art including room temperature vulcanizable (RTV) silicone as taught in US 3,696,090 (column 11 lines 63 – column 12 lines 18).  
The silicone (polysiloxane) water tolerance additives provide antifoaming additive when used at a concentration of 5% or more in the hydraulic fluid (column 16 lines 1 – 9).  Since Brown teaches the same silicone compound of claim 3 is useful as additive in base oil such as silicone oil which is a Group V oil as present in claim 7, it would be expected to have similar properties as the silicone compound of claim 1 such as oil solubility as claimed.
It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.

In regards to claim 2, Brown teaches the composition having the silicone compound which can improve antifoaming performance and thus provides the claimed limitations.  So long as the oil contains the base oil and additive of the claim, the oil expected to suitably provide the intended use.  However, it is noted that the intended use of the oil as engine oil does not carry patentable weight as it merely recites an intended use but does not limit the claim itself.
In regards to claims 3 – 6, Brown teaches the composition having the same RTV silicone compound which would be expected to possess the same properties as claimed.
In regards to claim 7, Brown teaches the composition having silicone (Group V) base oil as claimed.
In regards to claim 8, Brown teaches the composition having the antifoaming agent present in the claimed amounts as previously stated.
In regards to claim 9, Brown teaches the composition which can comprise conventional additives such as antioxidant, and thus the further presence antioxidant in combination with the silicone compound would have been obvious as Brown teaches the presence of additives including rubber swell additives, antioxidants and other additives, thus allowing for their combination.
In regards to claims 10 – 27, Brown teaches the antifoaming agent in the claimed oil and having the claimed additives and thus provides for the method of preparing an oil with the silicone antifoaming agent and the method of improving the oil as claimed by the addition of the 
In regards to claims 28 – 47, Brown teaches the composition having the base oil, silicone compound and additives as claimed and thus would be expected to possess the same properties.  The method of preparing the compound at specific temperatures and times do not further limit the claimed silicone compound, as the claims are drawn to the compound prepared by the process and not to the process of making it.  Since, Brown teaches the same silicone compounds the claimed limitations are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771